DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to the After-Final Amendment received 07 January 2022.
The Examiner has reviewed the submission and has concluded that the Applicant’s arguments presented in the amendment are persuasive, thus the amendment is entered.

Claims 1, 3, 6 7, 13, 15, 16 and 19-21 are as previously presented, claims 2-5, 8-12 and 17 are as originally presented and claim 14 was previously cancelled.  In summary, claims 1-13 and 15-21 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the After-Final Amendment received 07 January 2022, the Examiner thoroughly reviewed the procession of the application and the Applicants arguments and has determined that the claims are allowable.  An updated search, as shown in the record, has not revealed any materials suitable for a proper prior art rejection, thus, the outstanding rejections of claims 1-13 and 15-21 are hereby withdrawn and there being no remaining issues, claims 1-13 and 15-21 and the application are now in condition for allowance.

The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of Applicants’ remarks, are persuasive, as such the further reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).

With regard to claim 19 claiming a method of processing pixel values in an image processing system, the method comprising: receiving a plurality of pixel values; and for each of a plurality of particular pixel values: implementing processing of the particular pixel value by operating on a particular spatial subset of the received pixel values, the particular spatial subset of pixel values representing a contiguous block of pixel values which includes and surrounds the corresponding particular pixel value, by: defining, for the particular spatial subset, a set of one or more groups into which pixel values within the particular spatial subset can be grouped; classifying each of the pixel values within only the particular spatial subset into one of the groups of the set of one or more groups based on the value of that pixel value; processing the particular pixel value using one or more of the pixel values of the particular spatial subset in dependence on the classification of the pixel values of the particular spatial subset into the one or more groups; and outputting the processed particular pixel value; wherein each of the plurality of particular pixel values is processed by operating on a different particular spatial subset of pixel values are in total, a unique combination of features and are non-obvious over the art of record.

Claims 1 and 20; claiming a system a non-transitory computer readable storage medium respectively, are of the same scope and features as claim 19 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613